Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Rodman & Renshaw Capital Group, Inc.: We consent to the use of our report included herein dated March 11, 2009, with respect to the consolidated balance sheet of Rodman & Renshaw Capital Group, Inc. as of December 31, 2008 and the related consolidated statements of operations, changes in stockholders equity and comprehensive income and cash flows for the year ended December 31, 2008. Our report refers to a change in the method of accounting for fair value measurements. /s/ KPMG LLP New York, New York March 11, 2009
